Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 26, 2016

                                     No. 04-13-00239-CV

          LAW OFFICE OF OSCAR C. GONZALEZ, INC. and Oscar Gonzalez,
                               Appellants

                                              v.

                                       Isabel SLOAN,
                                          Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-14280
                           Honorable Larry Noll, Judge Presiding


                                       ORDER

        Appellants have filed a motion to clarify the judgment issued on August 31, 2016.
Appellee has not responded in opposition to the motion. Accordingly, the motion is GRANTED.
An amended judgment “explicitly describing the dollar figure of the judgment against each
Appellant based on the percentages of each Appellant’s proportionate responsibility as found by
the jury” will issue at a later date.

                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court